Citation Nr: 0923785	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-04 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral sprain with degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1954 to 
June 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's lumbosacral sprain with DDD is manifested by 
disability tantamount to limitation of forward flexion of the 
thoracolumbar spine to 4 degrees; unfavorable ankylosis of 
the entire thoracolumbar spine has not been shown, and there 
is no evidence of incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral sprain with DDD of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in April 2007 and June 2008.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board has considered the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), concerning increased 
compensation claims and 38 U.S.C.A. § 5103(a) notice 
requirements, and finds that further notification is not 
necessary.  With such claims, section 5103(a) compliant 
notice must meet the following four-part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
the claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's 
employment and daily life (such as a specific 
measurement or test result), the Secretary must 
provide at least general notice of that requirement 
to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in 
severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and daily 
life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  

The Board notes that the notice provided in this case was 
issued prior to the decision in Vazquez-Flores.  As such it 
does not take the form specifically prescribed by that case.  
Nevertheless, lack of harm may be shown (1) when any defect 
was cured by actual knowledge on the part of the claimant, 
(2) when a reasonable person could be expected to understand 
from the notice what was needed, or (3) when a benefit could 
not have been awarded as a matter of law.  Id., at 887; see 
also Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd 
on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Board notes that the Veteran was questioned about the 
effect the worsening of his lumbosacral sprain with DDD had 
on his daily life and occupational activities at both his May 
2007 and July 2008 VA examinations performed in association 
with this claim.  In response to questioning regarding the 
impact of his disability on his daily life, the Veteran 
reported that his disability limited his ability to lift 
objects and he noted that he could not do yard work.  The 
Veteran also reported that he experienced back pain on 
getting from sitting to standing positions, and noted that he 
had nocturnal pain and had to change positions often in the 
night due to the pain.  See July 2008 VA examination.  
Further, at the May 2007 VA examination, in response to 
questioning, the Veteran reported that his back disability 
affected his usual daily activities, noting that although his 
disability had no effect on feeding, bathing, dressing, 
toileting or grooming, it had a mild effect on traveling, 
exercise, shopping and chores, and prevented sports and 
recreational activities.  The Board finds that the responses 
to the questioning at both the July 2008 VA examination, and 
the May 2007 VA examination show that the Veteran had actual 
knowledge that medical and lay evidence was required to show 
an increase in severity, including the impact on his daily 
life, and employment.

Further, letters dated in April 2007 and June 2008, provided 
notice that a disability rating would be determined by 
application of the rating schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of his disability and their impact on his 
employment.  See Vazquez-Flores.  The ratings schedule is the 
sole mechanism by which a veteran can be rated, excepting 
only referral for extraschedular consideration and the 
provisions of special monthly compensation.  See 38 C.F.R. 
Part 4.  The Veteran was made aware of this.  In addition, 
both letters provided notice to the Veteran of the types of 
evidence, both medical and lay that could be submitted in 
support of his claim and the June 2008 letter provided the 
Veteran with the specific rating codes on which his 
disability would be rated.  In light of the foregoing, the 
Board finds that, while the notice requirements of Vazquez-
Flores were not met as contemplated by the Court, the 
administrative appeal process provided the Veteran with 
notice of the specific rating criteria, and it is apparent 
from the record that he understood those things relative to a 
claim for increase as contemplated by the Vazquez-Flores 
Court.  Consequently, a remand is not now required to furnish 
additional notice.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and provided two examinations in furtherance of the 
Veteran's claim.  The Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Lastly, the Board notes that VA examinations with respect to 
the issue on appeal were obtained in May 2007 and July 2008.  
38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are more than 
adequate, as they were predicated on a full reading of the 
private and VA medical records in the Veteran's claims file, 
considered all of the pertinent evidence of record, to 
include the Veteran's private physician's September 2007 
letter, and provided information necessary to apply the 
relevant diagnostic codes pertaining to the Veteran's back 
disability.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

II. Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App.  55, 58 (1994).  Although 
the recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the Veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as will be discussed below, in the VA 
examinations provided in May 2007 and July 2008, the effects 
of pain on use, functional loss, and excess fatigability were 
taken into account in assessing the range of motion of the 
Veteran's thoracolumbar spine.

The General Rating Formula for Diseases and Injuries of the 
Spine is for use with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Under the General Rating Formula, a 20 
percent evaluation is for application with forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
for application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).

Under Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS) may be evaluated under either the General Rating 
Formula discussed above, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Diagnostic code 5243 calls for rating incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months as 10 percent disabling.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a rating of 20 percent.  Incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a rating of 40 percent.  
Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a rating of 60 
percent.  Id.  Note (1) appended to Diagnostic Code 5243, 
states:  for purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) states that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.

In this case, in order to obtain a higher (50 percent) rating 
under the general rating formula, the medical evidence must 
show unfavorable ankylosis of the entire thoracolumbar spine.  
However, after examining the medical evidence of record, no 
examiner has that currently diagnosed lumbosacral sprain with 
DDD has resulted in unfavorable ankylosis of the entire 
thoracolumbar spine.  See September 2007 examination by J.B., 
M.D., a May 2007 VA examination, and a July 2008 VA 
examination.  Regarding incapacitating episodes, at the May 
2007 VA examination,  the Veteran denied having such 
episodes, reporting that the pain was constant and dull in 
nature.  At the July 2008 VA examination, the Veteran 
reported that he had not been incapacitated by back pain in 
the past year, and on examination, the examiner specifically 
stated that there were no incapacitating episodes in the last 
twelve months.  In this case, the history of his disability 
as reported by the Veteran himself, in addition to the 
objective medical evidence of record, contain no indication 
of incapacitating episodes, which are episodes that require 
bed rest prescribed by a physician.  38 C.F.R. § 4.71a.

In summary, the Board finds that a higher 50 percent rating 
is not warranted based on either the general rating formula 
or under the formula for rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Further, although the general rating criteria calls for 
evaluating any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately under an appropriate diagnostic code, in this 
case, the Board finds that there is no evidence of objective 
neurological abnormalities.  Specifically, at the May 2007 VA 
examination, the examiner noted that the Veteran had normal 
sensation in his lower extremity to soft touch, and noted 
normal sensation over both lower extremities in all 
dermatomes.  Regarding strength, the examiner reported normal 
toe and heel walking in both feet, and normal right and left 
great toe extension strength.  Reflexes for the right knee 
and ankle were 1 out of 2.  Further, at the July 2008 VA 
examination, the examiner noted that sensation in the 
bilateral lower extremity was normal in all dermatomes (soft 
touch, monofilament and vibration sensation), and stated that 
straight leg test was negative with no radicular pain below 
the knee bilaterally.  The 2008 VA examiner stated that the 
Veteran did not experience arm or leg weakness or numbness, 
radicular symptoms, or bowel symptoms.  Although the examiner 
stated that the Veteran had urinary symptoms, he specifically 
noted that it was not due to his back disability.  Lastly, in 
a September 2007 letter, J.B., M.D. stated that there was no 
neurologic embarrassment resulting from the Veteran's back 
disability.  Based on the medical evidence just discussed, 
the Board finds that the Veteran is not entitled to a 
separate compensable rating because there is no evidence of 
any associated objective neurologic abnormalities.

Lastly, although the Veteran has described his lumbosacral 
sprain with DDD as being so severe that he deserves a higher 
rating, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2008).  The current evidence of record 
does not demonstrate that  the Veteran's lumbosacral sprain 
with DDD has resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that his lumbosacral sprain with DDD adversely 
affects employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2008).  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a rating in excess of 40 percent for 
lumbosacral sprain with degenerative disc disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


